


110 HR 4858 IH: To amend the Federal Food, Drug, and Cosmetic Act to

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4858
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  authorize the shipment of prescription drugs between the States and the Virgin
		  Islands.
	
	
		1.Shipment of prescription
			 drugs between States and Virgin IslandsSection 801(d) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 381(d)) is amended—
			(1)in paragraph (2),
			 by striking (2) The Secretary and inserting (2)(A) The
			 Secretary; and
			(2)by adding at the
			 end of paragraph (2) the following:
				
					(B)If a drug was
				shipped from a State directly to the United States Virgin Islands, paragraph
				(1) does not apply with respect to the shipment of such drug from the United
				States Virgin Islands to a
				State.
					.
			
